
	
		II
		110th CONGRESS
		1st Session
		S. 1753
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2007
			Mr. Harkin (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit to employers for the costs of implementing wellness programs, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Workforce Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)The United States
			 has more than 12 million employers and approximately 135 million working
			 adults.
			(2)The use of
			 effective worksite policies and programs can reduce health risks and improve
			 the quality of life for the 135 million full-time and part-time workers in the
			 United States.
			(3)Workers spend
			 more than one-third of their day on the job and, as a result, employers are in
			 a unique position to promote the health and safety of their employees.
			(4)Chronic diseases
			 such as heart disease, stroke, cancer, obesity, and diabetes are among the most
			 prevalent and costly worker health problems for most employers.
			(5)The use by
			 employers of effective worksite policies and programs can reduce health risks
			 and improve the quality of life for their employees.
			(6)The good health
			 of workers is good for business because healthier workers miss less work, are
			 more productive, and have lower health care costs.
			3.Tax credit to
			 employers for costs of implementing wellness programs
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following:
				
					45O.Wellness
				program credit
						(a)Allowance of
				credit
							(1)In
				generalFor purposes of section 38, the wellness program credit
				determined under this section for any taxable year during the credit period
				with respect to an employer is an amount equal to 50 percent of the costs paid
				or incurred by the employer in connection with a qualified wellness program
				during the taxable year.
							(2)LimitationThe
				amount of credit allowed under paragraph (1) for any taxable year shall not
				exceed the sum of—
								(A)the product of
				$200 and the number of employees of the employer not in excess of 200
				employees, plus
								(B)the product of
				$100 and the number of employees of the employer in excess of 200
				employees.
								(b)Qualified
				wellness programFor purposes of this section—
							(1)Qualified
				wellness programThe term qualified wellness program
				means a program which—
								(A)consists of any 3
				of the wellness program components described in subsection (c), and
								(B)which is
				certified by the Secretary of Health and Human Services, in coordination with
				the Director of the Center for Disease Control and Prevention, as a qualified
				wellness program under this section.
								(2)Programs must
				be consistent with research and best practices
								(A)In
				generalThe Secretary of Health and Human Services shall not
				certify a program as a qualified wellness program unless the program—
									(i)is consistent
				with evidence-based research and best practices, as identified by persons with
				expertise in employer health promotion and wellness programs,
									(ii)includes
				multiple, evidence-based strategies which are based on the existing and
				emerging research and careful scientific reviews, including the Guide to
				Community Preventive Services, the Guide to Clinical Preventive Services, and
				the National Registry for Effective Programs, and
									(iii)includes
				strategies which focus on employee populations with a disproportionate burden
				of health problems.
									(B)Periodic
				updating and reviewThe Secretary of Health and Human Services
				shall establish procedures for periodic review of programs under this
				subsection. Such procedures shall require revisions of programs if necessary to
				ensure compliance with the requirements of this section and require updating of
				the programs to the extent the Secretary, in coordination with the Director of
				the Centers for Disease Control and Prevention, determines necessary to reflect
				new scientific findings.
								(3)Health
				literacyThe Secretary of Health and Human Services shall, as
				part of the certification process, encourage employees to make the programs
				culturally competent and to meet the health literacy needs of the employees
				covered by the programs.
							(c)Wellness
				program componentsFor purposes of this section, the wellness
				program components described in this subsection are the following:
							(1)Health
				awareness componentA health awareness component which provides
				for the following:
								(A)Health
				educationThe dissemination of health information which addresses
				the specific needs and health risks of employees.
								(B)Health
				screeningsThe opportunity for periodic screenings for health
				problems and referrals for appropriate follow up measures.
								(2)Employee
				engagement componentAn employee engagement component which
				provides for—
								(A)the establishment
				of a committee to actively engage employees in worksite wellness programs
				through worksite assessments and program planning, delivery, evaluation, and
				improvement efforts, and
								(B)the tracking of
				employee participation.
								(3)Behavioral
				change componentA behavioral change component which provides for
				altering employee lifestyles to encourage healthy living through counseling,
				seminars, on-line programs, or self-help materials which provide technical
				assistance and problem solving skills. Such component may include programs
				relating to—
								(A)tobacco
				use,
								(B)obesity,
								(C)stress
				management,
								(D)physical
				fitness,
								(E)nutrition,
								(F)substance
				abuse,
								(G)depression,
				and
								(H)mental health
				promotion (including anxiety).
								(4)Supportive
				environment componentA supportive environment component which
				includes the following:
								(A)On-site
				policiesPolicies and services at the worksite which promote a
				healthy lifestyle, including policies relating to—
									(i)tobacco use at
				the worksite,
									(ii)the nutrition of
				food available at the worksite through cafeterias and vending options,
									(iii)minimizing
				stress and promoting positive mental health in the workplace,
									(iv)where
				applicable, accessible and attractive stairs, and
									(v)the encouragement
				of physical activity before, during, and after work hours.
									(B)Participation
				incentives
									(i)In
				generalQualified incentive benefits for each employee who
				participates in the health screenings described in paragraph (1)(B) or the
				behavioral change programs described in paragraph (3).
									(ii)Qualified
				incentive benefitFor purposes of clause (i), the term
				qualified incentive benefit means any benefit which is approved by
				the Secretary of Health and Human Services, in coordination with the Director
				of the Centers for Disease Control and Prevention. Such benefit may include an
				adjustment in health insurance premiums or co-pays.
									(C)Employee
				inputThe opportunity for employees to participate in the
				management of any qualified wellness program to which this section
				applies.
								(d)Participation
				requirement
							(1)In
				generalNo credit shall be allowed under subsection (a) unless
				the Secretary of Health and Human Services, in coordination with the Director
				of the Centers for Disease Control and Prevention, certifies, as a part of any
				certification described in subsection (b), that each wellness program component
				of the qualified wellness program applies to all qualified employees of the
				employer. The Secretary of Health and Human Services shall prescribe rules
				under which an employer shall not be treated as failing to meet the
				requirements of this subsection merely because the employer provides
				specialized programs for employees with specific health needs or unusual
				employment requirements or provides a pilot program to test new wellness
				strategies.
							(2)Qualified
				employeeFor purposes of paragraph (1), the term qualified
				employee means an employee who works an average of not less than 25
				hours per week during the taxable year.
							(e)Other
				definitions and special rulesFor purposes of this
				section—
							(1)Employee and
				employer
								(A)Partners and
				partnershipsThe term employee includes a partner
				and the term employer includes a partnership.
								(B)Certain rules
				to applyRules similar to the rules of section 52 shall
				apply.
								(2)Certain costs
				not includedCosts paid or incurred by an employer for food or
				health insurance shall not be taken into account under subsection (a).
							(3)No credit where
				grant awardedNo credit shall be allowable under subsection (a)
				with respect to any qualified wellness program of any taxpayer (other than an
				eligible employer described in subsection (f)(2)(A)) who receives a grant
				provided by the United States, a State, or a political subdivision of a State
				for use in connection with such program. The Secretary shall prescribe rules
				providing for the waiver of this paragraph with respect to any grant which does
				not constitute a significant portion of the funding for the qualified wellness
				program.
							(4)Credit
				period
								(A)In
				generalThe term credit period means the period of
				10 consecutive taxable years beginning with the taxable year in which the
				qualified wellness program is first certified under this section.
								(B)Special rule
				for existing programsIn the case of an employer (or predecessor)
				which operates a wellness program for its employees on the date of the
				enactment of this section, subparagraph (A) shall be applied by substituting
				3 consecutive taxable years for 10 consecutive taxable
				years. The Secretary shall prescribe rules under which this subsection
				shall not apply if an employer is required to make substantial modifications in
				the existing wellness program in order to qualify such program for
				certification as a qualified wellness program.
								(C)Controlled
				groupsFor purposes of this paragraph, all persons treated as a
				single employer under subsection (b), (c), (m), or (o) of section 414 shall be
				treated as a single employer.
								(f)Portion of
				credit made refundable
							(1)In
				generalIn the case of an eligible employer of an employee, the
				aggregate credits allowed to a taxpayer under subpart C shall be increased by
				the lesser of—
								(A)the credit which
				would be allowed under this section without regard to this subsection and the
				limitation under section 38(c), or
								(B)the amount by
				which the aggregate amount of credits allowed by this subpart (determined
				without regard to this subsection) would increase if the limitation imposed by
				section 38(c) for any taxable year were increased by the amount of employer
				payroll taxes imposed on the taxpayer during the calendar year in which the
				taxable year begins.
								The amount
				of the credit allowed under this subsection shall not be treated as a credit
				allowed under this subpart and shall reduce the amount of the credit otherwise
				allowable under subsection (a) without regard to section 38(c).(2)Eligible
				employerFor purposes of this subsection, the term eligible
				employer means an employer which is—
								(A)a State or
				political subdivision thereof, the District of Columbia, a possession of the
				United States, or an agency or instrumentality of any of the foregoing,
				or
								(B)any organization
				described in section 501(c) of the Internal Revenue Code of 1986 which is
				exempt from taxation under section 501(a) of such Code.
								(3)Employer
				payroll taxesFor purposes of this subsection—
								(A)In
				generalThe term employer payroll taxes means the
				taxes imposed by—
									(i)section 3111(b),
				and
									(ii)sections 3211(a)
				and 3221(a) (determined at a rate equal to the rate under section
				3111(b)).
									(B)Special
				ruleA rule similar to the rule of section 24(d)(2)(C) shall
				apply for purposes of subparagraph (A).
								(g)TerminationThis
				section shall not apply to any amount paid or incurred after December 31,
				2017.
						.
			(b)Treatment as
			 general business creditSubsection (b) of section 38 of the
			 Internal Revenue Code of 1986 (relating to general business credit) is amended
			 by striking plus at the end of paragraph (30), by striking the
			 period at the end of paragraph (31) and inserting , plus, and by
			 adding at the end the following:
				
					(32)the wellness
				program credit determined under section
				45O.
					.
			(c)Denial of
			 double benefitSection 280C of the Internal Revenue Code of 1986
			 (relating to certain expenses for which credits are allowable) is amended by
			 adding at the end the following new subsection:
				
					(f)Wellness
				program credit
						(1)In
				generalNo deduction shall be allowed for that portion of the
				costs paid or incurred for a qualified wellness program (within the meaning of
				section 45O) allowable as a deduction for the taxable year which is equal to
				the amount of the credit allowable for the taxable year under section
				45O.
						(2)Similar rule
				where taxpayer capitalizes rather than deducts
				expensesIf—
							(A)the amount of the
				credit determined for the taxable year under section 45O, exceeds
							(B)the amount
				allowable as a deduction for such taxable year for a qualified wellness
				program,
							the amount
				chargeable to capital account for the taxable year for such expenses shall be
				reduced by the amount of such excess.(3)Controlled
				groupsIn the case of a corporation which is a member of a
				controlled group of corporations (within the meaning of section 41(f)(5)) or a
				trade or business which is treated as being under common control with other
				trades or business (within the meaning of section 41(f)(1)(B)), this subsection
				shall be applied under rules prescribed by the Secretary similar to the rules
				applicable under subparagraphs (A) and (B) of section
				41(f)(1).
						.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following:
				
					
						Sec. 45O. Wellness program
				credit.
					
					.
			(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			(f)Outreach
				(1)In
			 generalThe Secretary of the Treasury, in conjunction with the
			 Director of the Centers for Disease Control and members of the business
			 community, shall institute an outreach program to inform businesses about the
			 availability of the wellness program credit under section 45O of the Internal
			 Revenue Code of 1986 as well as to educate businesses on how to develop
			 programs according to recognized and promising practices and on how to measure
			 the success of implemented programs.
				(2)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the outreach program described in paragraph
			 (1).
				
